1
2
3
4
5
6
7
8
9                       UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
12   QUALCOMM INCORPORATED,                 Case No.: 17cv1375-DMS-MDD
13                      Plaintiff,          ORDER ON JOINT MOTION FOR
14   v.                                     DETERMINATION OF
                                            DISCOVERY DISPUTE
15   APPLE, INC.,                           REGARDING DOCUMENTS
16                                          PRODUCED AFTER THE CLOSE
                        Defendant.          OF FACT DISCOVERY AND
17                                          PORTIONS OF THE REBUTTAL
18                                          EXPERT REPORT OF STEPHEN
                                            PROWSE
19
20                                          [ECF No. 454]
21
                                     BACKGROUND
22
          Before the Court is the Joint Motion of the parties for determination of
23
     a discovery dispute filed on November 13, 2018. (ECF No. 454). The Joint
24
     Motion presents Qualcomm’s motion to strike certain documents and the
25
     portions of the rebuttal expert report of Stephen Prowse relying on those
26
     documents. The documents consist of three letters regarding potential
27

                                           1
                                                                    17cv1375-DMS-MDD
1    settlement terms. Apple did not disclose these documents during fact
2    discovery, despite at least one Request for Production requiring such
3    disclosure, and the documents were used by Mr. Prowse in forming an
4    opinion regarding damages.
5                                  LEGAL STANDARD
6          The Federal Rules of Civil Procedure authorize parties to obtain
7    discovery of “any nonprivileged matter that is relevant to any party’s claim or
8    defense and proportional to the needs of the case . . . .” Fed. R. Civ. P.
9    26(b)(1). “Information within the scope of discovery need not be admissible in
10   evidence to be discoverable.” Id. District courts have broad discretion to
11   limit discovery where the discovery sought is “unreasonably cumulative or
12   duplicative, or can be obtained from some other source that is more
13   convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C).
14         Without awaiting a discovery request, a party must disclose, among
15   other things, “a copy . . . of all documents . . . that the disclosing party has in
16   its possession, custody, or control and may use to support its claims or
17   defenses . . . .” Fed. R. Civ. P. 26(a)(1)(A)(ii). A party also must disclose,
18   without a discovery request:
19         a computation of each category of damages claimed by the disclosing
           party – who must also make available for inspection and copying as under
20         Rule 34 the documents . . . on which each computation is based, including
21         materials bearing on the nature and extent of injuries suffered.
22   Fed. R. Civ. P. 26(a)(1)(A)(iii). A party also must supplement or correct its
23   disclosures in a timely manner if the party learns that in some material
24   respect the disclosure is incomplete or incorrect. Fed. R. Civ. P. 26(e).
25         A party may request the production of any document within the scope of
26   Rule 26(b). Fed. R. Civ. P. 34(a). “For each item or category, the response
27

                                              2
                                                                         17cv1375-DMS-MDD
1    must either state that inspection and related activities will be permitted as
2    requested or state an objection to the request, including the reasons.” Rule
3    34(b)(2)(B). If the responding party chooses to produce responsive
4    information, rather than allow for inspection, the production must be
5    completed no later than the time specified in the request or another
6    reasonable time specified in the response. Id. An objection must state
7    whether any responsive materials are being withheld on the basis of that
8    objection. Rule 34(b)(2)(C). An objection to part of a request must specify the
9    part and permit inspection or production of the rest. Id. The responding
10   party is responsible for all items in “the responding party’s possession,
11   custody, or control.” Rule 34(a)(1). Actual possession, custody or control is
12   not required. Rather, “[a] party may be ordered to produce a document in the
13   possession of a non-party entity if that party has a legal right to obtain the
14   document or has control over the entity who is in possession of the
15   document.” Soto v. City of Concord, 162 F.R.D. 603, 620 (N.D. Cal. 1995).
16                                      DISCUSSION
17        Failure to Disclose (Rule 26(a))
18        There seems little doubt that the letters should have been disclosed
19   either under Rule 26(a)(1)(A)(ii) or (iii). They were used to support a claim for
20   damages by Apple. Apple’s assertion that because Qualcomm also had the
21   letters in its possession obviated its disclosure obligations is unavailing. The
22   issue is whether Apple intended to rely on the letters to support its claims or
23   defenses or in support of its damage computations. A party does not get a
24   free pass on its disclosure obligations because the opposing party also has the
25   documents. The question is a party’s intent to rely on the documents. The
26   Court finds that Apple was required to disclose these letters under Rule 26(a)
27   once it decided to rely on them.

                                             3
                                                                      17cv1375-DMS-MDD
1          It may be that Apple did not intend initially to rely on these letters so
2    its failure to disclose the letters in its original disclosures is justified. But,
3    once Apple provided the letters to Mr. Prowse for him to consider in creating
4    his opinions regarding damages, the duty to supplement under Rule 26(e)
5    kicked in. The letters were not produced until Apple served Mr. Prowse’s
6    rebuttal expert report.
7          Failure to Produce (Rule 34))
8          Apple refused to produce these letters in response to Qualcomm’s
9    Request for Production No. 51 which called for all communications and
10   documents concerning negotiations for licenses or settlements regarding the
11   accused functionalities. (ECF No. 454 at 4). Apple objected at the time, and
12   persists in its objection today that it was under no obligation to produce
13   documents already in Qualcomm’s possession. That objection is frivolous
14   unless supported by a claim of undue burden. There often is evidentiary
15   value in having an opposing party produce a document that the requesting
16   party already has. The value is not in what the document necessary says,
17   but in the fact that the opposing party has it. That objection is
18   OVERRULED.
19         There is also a dispute regarding a purported agreement between the
20   parties regarding the relevance of documents reflecting negotiations for
21   portfolio licenses. That there is a dispute over the agreement suggests that
22   there was no meeting of the minds. The Court is no position to determine the
23   scope of that purported agreement and its effect on this dispute.
24         Regardless, Apple refused to produce any documents potentially covered
25   by Fed. R. Ev. 408 which renders inadmissible communications regarding
26   compromise to prove or disprove the validity or amount of a disputed claim or
27   to impeach. This objection also is frivolous – Rule 408 governs admissibility,

                                               4
                                                                          17cv1375-DMS-MDD
1    not discovery.
2         The duty to supplement provided at Rule 26(e), Fed. R. Civ. P., also
3    applies to responses to requests for production.
4         Sanctions
5         Having failed to supplement its initial disclosures and its response to
6    Request for Production No. 51, the Court must consider sanctions against
7    Apple. Fed. R. Civ. P. 37(c)(1) requires the Court to consider sanctions unless
8    the failure to supplement was “substantially justified or is harmless.” Apple
9    offers nothing in support of substantial justification other than it did not
10   know that its rebuttal expert would rely on the letters. Having provided the
11   letters to the expert, Apple’s argument is disingenuous and unavailing.
12        The question of harmlessness is more challenging. Qualcomm asserts it
13   is prejudiced because it now has no opportunity to propound follow-on
14   discovery requests, take fact deposition testimony on the documents or have
15   them considered by its own experts. (ECF No. 454 at 11). Apple responds
16   that there is no prejudice because Qualcomm has and has had the documents
17   all along, putting this case in a different light than in cases where the
18   documents previously were unknown. (Id. at 15-16).
19        The Court finds that the failure to disclose is not harmless. To the
20   extent that Mr. Prowse refers to or relies on these letters in his rebuttal
21   expert report, those references and opinions are stricken.
22        IT IS SO ORDERED.
23   Dated: January 3, 2019
24
25
26
27

                                             5
                                                                      17cv1375-DMS-MDD
